           Case 3:17-cv-05769-RJB Document 290 Filed 04/24/20 Page 1 of 7
                                                       The Honorable Robert J. Bryan



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   STATE OF WASHINGTON,                        Case No. 3:17-cv-05806-RJB
10            Plaintiff,
11   v.
12   THE GEO GROUP, INC.,
13            Defendant.
14   UGOCHUKWU GOODLUCK                          Case No. 3:17-cv-05769-RJB
     NWAUZOR, FERNANDO AGUIRRE-
15   URBINA, individually and on behalf of all
     those similarly situated,
16                                               DEFENDANT THE GEO GROUP, INC.’S
              Plaintiffs,                        PROPOSED VOIR DIRE
17
     v.
18
     THE GEO GROUP, INC., a Florida
19   corporation,

20            Defendant.

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.'S                             AKERMAN LLP
     PROPOSED VOIR DIRE
     (3:17-CV-05806-RJB)                                     1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB)                                        Telephone: 303-260-7712
     52828547;1
           Case 3:17-cv-05769-RJB Document 290 Filed 04/24/20 Page 2 of 7



 1                            PROPOSED INTRODUCTORY STATEMENT

 2            We are in a process that we call voir dire. Voir dire basically means to be able to see a

 3   person speak the truth. I am not, nor are any of the other attorneys, here to intrude upon or invade

 4   your privacy, nor do I wish to embarrass you in any way. Rather the purpose here is to end up

 5   with fair and impartial jurors who are well suited for this trial.

 6            We are trying to find out about things that might keep you from being able to be

 7   completely fair and impartial. It is possible that you have attitudes or beliefs that may benefit one

 8   side of this case more than the other and could undermine the ability for each side to get a fair

 9   trial. You may or may not be aware you hold such biases.

10            I may ask you a few personal questions to explore these biases. If you believe that

11   discussing your answer will be uncomfortable for you, please ask that we discuss your answer

12   outside of the presence of the other jurors.

13                                PROPOSED VOIR DIRE QUESTIONS

14            1)     Who knows anyone who has been in detention, been deported, or could be

15                    detained/deported based on his or her legal status?

16                           •   Do you think that it is justified for this person to be challenged and
17                               possibly deported? Why or why not?

18            2)     Who knows anyone who is going through or has been through the

19                    citizenship process or has become a naturalized citizen?

20                           •   How did this process start? Why do you believe it was fair or
21                               unfair? What do you think about others who try to get around that

22                               process? What should happen to them?

23            3)     Who knows anyone who works in the field of Law either as an attorney or as a

24                   legal staff member?

25                           •   What type of law? Litigation? Civil or Criminal?
26                           •   What kinds of cases or activities?
27

     DEFENDANT THE GEO GROUP, INC.'S                                          AKERMAN LLP
     PROPOSED VOIR DIRE
     (3:17-CV-05806-RJB)                                                  1900 Sixteenth Street, Suite 1700
                                                                             Denver, Colorado 80202
     (3:17-CV-05769-RJB)                                                     Telephone: 303-260-7712
     52828547;1
           Case 3:17-cv-05769-RJB Document 290 Filed 04/24/20 Page 3 of 7



 1            4)    Who knows anyone who works in the field of law enforcement either as a law
 2                  enforcement officer or part of law enforcement staff?
 3                     •   City, County, State, Federal, Military?
 4                     •   Corrections? Border Control?
 5                     •   Does any part of these activities involve arresting persons without proper
 6                         citizenship identification? What are your thoughts about that activity?
 7            5)    Who knows anyone who works for the Court System?
 8                     •   Judge? Courtroom? Courthouse? Any role in which you had to determine
 9                         the basic requirements to serve as a juror?
10            6)    Who has been a Plaintiff or Defendant in a Lawsuit?
11                     •   What was the lawsuit about? Were there parts of the process that you
12                         considered to be unfair? Why? How did the lawsuit resolve? Do you think
13                         justice was served?
14            7)    Who has been part of any trial in which you participated in jury
15                  deliberations?
16                     •   Did you think of yourself as a leader of those discussions? Do you think of
17                         yourself as a particularly persuasive person in debates?
18            8)    Who knows anyone Arrested or Detained as part of a Criminal Complaint?
19                     •   What was it about? Do you think the process was a fair process? Why or
20                         why not?
21            9)    Who has been in a field in which there are contracts with regulations that
22                  need to be followed?
23                     •   What is your opinion about the need to follow the regulations of a
24                         contract?
25            10)   Who has been in a Leadership Role in your professional or personal life?
26                     •   In your role as a leader were there rules and regulations to follow? Was
27                         there a lot of discretion with regard to those requirements?

     DEFENDANT THE GEO GROUP, INC.'S                                     AKERMAN LLP
     PROPOSED VOIR DIRE
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB)                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB)– PAGE 2                                        Telephone: 303-260-7712

     52828547;1
           Case 3:17-cv-05769-RJB Document 290 Filed 04/24/20 Page 4 of 7



 1            11)       Who has experience living with roommates or others beyond your nuclear
 2                      family?
 3            12)       Who has had experience with interpreting and/or enforcing contract
 4                      requirements?
 5                          •    Did you always agree with those contract provisions? Did you feel that
 6                               it was your place to ignore those requirements?
 7            13)       Who has had experience working to settle disputes at work?
 8                          •    What was your job? What kinds of disputes did you work on? What
 9                               disputes were the most difficult to deal with? Why?
10            14)       Who has had experience advocating for change of a law or government
11                      policy?
12                          • What did you do?
13                          • Have you ever advocated through donations to politicians?
14                15)   In your opinion, what is the difference between political differences and
15                      legal differences?
16                16)   Ultimately, can we as ordinary citizens change the law other than by
17                      voting the current ruling administration out of office, or voting for
18                      referendums etc.?
19                17)   Who on the jury pays others to do their household chores?
20                      •       Who do you pay and how much?
21                                                  ******
22       For the following questions, GEO proposes positing the statements below and asking the
23   jurors what their opinions are for each statement.
24                1)    “I do not like the present government’s policies regarding immigration”
25                          • Who Agrees and Why?
26                          • Potential follow-up: “I think the United States does not allow enough
27                              immigrants to enter the country.”

     DEFENDANT THE GEO GROUP, INC.'S                                        AKERMAN LLP
     PROPOSED VOIR DIRE
                                                                        1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB)                                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB)– PAGE 3                                           Telephone: 303-260-7712

     52828547;1
           Case 3:17-cv-05769-RJB Document 290 Filed 04/24/20 Page 5 of 7



 1                2)   “I think that a minimum wage of $15 per hour is good for workers and the
 2                     economy.”
 3                         •    Who Agrees and Why?
 4                3)   “I think that persons awaiting trial in a county jail in Washington, should be
 5                     paid a minimum wage of per hour $15 for performing chores within their
 6                     facilities because they need a way to earn a living while awaiting their trials.”
 7                         •    Who Agrees and Why?
 8                4) I think that persons awaiting trial in a jail in Washington, who volunteer to do
 9                     chores, should be entitled to unionize and negotiate with the county for higher
10                     wages.
11                          • Who Agrees and Why?
12                 5) “Detention is just plain wrong.”
13                          • Possible additional explanation: There are persons who may not have legal
14                              status to be in the United States. There is a legal process to detain such
15                              persons in a jail-like locked facility until it can be determined if these
16                              persons may remain in America. Almost everyone would agree that the
17                              process itself is flawed, unfairly applied, unnecessarily complicated and
18                              takes too darn long to resolve an individual case. Some people say that the
19                              detention of persons who do not appear to have legal status to be in the
20                              United States is just plain wrong for many reasons.
21                          • Who Agrees and Why?
22                 6) “Privately run detention centers and prisons is just plain wrong.”
23                          • Who Agrees and Why?
24

25

26

27

     DEFENDANT THE GEO GROUP, INC.'S                                         AKERMAN LLP
     PROPOSED VOIR DIRE
                                                                         1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB)                                                    Denver, Colorado 80202
     (3:17-CV-05769-RJB)– PAGE 4                                            Telephone: 303-260-7712

     52828547;1
           Case 3:17-cv-05769-RJB Document 290 Filed 04/24/20 Page 6 of 7



 1                7) “Some individuals say that jurors should be permitted to disregard a law that
 2                   they do not like when they think disregarding the law would be better for the
 3                   country.”
 4                        • Who Agrees and Why?
 5                8) “When your local pharmacy sells an FDA legally approved medicine that is
 6                    later found to be damaging, is it okay to sue the pharmacy along with the
 7                    company that made the medicine?”
 8                       •   Why or Why Not?
 9            Respectfully submitted, this 24th day of April, 2020.
10                                          By: s/ Colin L. Barnacle
                                            AKERMAN LLP
11                                          Colin L. Barnacle (Admitted pro hac vice)
                                            Christopher J. Eby (Admitted pro hac vice)
12
                                            Ashley E. Calhoun (Admitted pro hac vice)
13                                          Adrienne Scheffey (Admitted pro hac vice)
                                            1900 Sixteenth Street, Suite 1700
14                                          Denver, Colorado 80202
                                            Telephone: (303) 260-7712
15                                          Facsimile: (303) 260-7714
16                                          Email: colin.barnacle@akerman.com
                                            Email: christopher.eby@akerman.com
17                                          Email: ashley.calhoun@akerman.com
                                            Email: adrienne.scheffey@akerman.com
18
                                            By: s/ Joan K. Mell
19                                          III BRANCHES LAW, PLLC
20                                          Joan K. Mell, WSBA #21319
                                            1019 Regents Boulevard, Suite 204
21                                          Fircrest, Washington 98466
                                            Telephone: (253) 566-2510
22                                          Facsimile: (281) 664-4643
                                            Email: joan@3brancheslaw.com
23

24                                          Attorneys for Defendant The GEO Group, Inc.

25

26

27

     DEFENDANT THE GEO GROUP, INC.'S                                      AKERMAN LLP
     PROPOSED VOIR DIRE
                                                                      1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB)                                                 Denver, Colorado 80202
     (3:17-CV-05769-RJB)– PAGE 5                                         Telephone: 303-260-7712

     52828547;1
           Case 3:17-cv-05769-RJB Document 290 Filed 04/24/20 Page 7 of 7



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 24th day of April, 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S PROPOSED VOIR DIRE via the Court’s CM/ECF system on the following:
 5   Marsha J. Chien                          SCHROETER GOLDMARK & BENDER
     Andrea Brenneke                          Adam J. Berger, WSBA #20714
 6   Lane Polozola                            Lindsay L. Halm, WSBA #37141
     Patricio A. Marquez                      Jamal N. Whitehead, WSBA #39818
 7   OFFICE OF THE ATTORNEY GENERAL           Rebecca J. Roe, WSBA #7560
     800 Fifth Avenue, Suite 2000             810 Third Avenue, Suite 500
 8   Seattle, Washington 98104                Seattle, Washington 98104
                                              Telephone: (206) 622-8000
 9   Attorneys for Plaintiff State of         Facsimile: (206) 682-2305
     Washington                               Email: hberger@sgb-law.com
10                                            Email: halm@sgb-law.com
                                              Email: whitehead@sgb-law.com
11                                            Email: roe@sgb-law.com
12                                            THE LAW OFFICE OF R. ANDREW FREE
                                              Andrew Free (Admitted Pro Hac Vice)
13                                            P.O. Box 90568
                                              Nashville, Tennessee 37209
14                                            Telephone: (844) 321-3221
                                              Facsimile: (615) 829-8959
15                                            Email: andrew@immigrantcivilrights.com
16                                            OPEN SKY LAW PLLC
                                              Devin T. Theriot-Orr, WSBA #33995
17                                            20415 72nd Avenue S, Suite 100
                                              Kent, Washington 98032
18                                            Telephone: (206) 962-5052
                                              Facsimile: (206) 681-9663
19                                            Email: devin@openskylaw.com
20                                            MENTER IMMIGRATION LAW, PLLC
                                              Meena Menter, WSBA #31870
21                                            8201 164th Avenue NE, Suite 200
                                              Redmond, Washington 98052
22                                            Telephone: (206) 419-7332
                                              Email: meena@meenamenter.com
23
                                              Attorneys for Plaintiffs Oguchukwu Nwauzor, et
24                                            al.
25

26                                            s/ Nick Mangels
                                              Nick Mangels
27
     PROOF OF SERVICE                                               AKERMAN LLP
     (3:17-CV-05806-RJB)                                        1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 6                                  Denver, Colorado 80202
                                                                   Telephone: 303-260-7712

     52828547;1
